Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 23-36 in the reply filed on 01/10/22 is acknowledged.
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/election there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/22.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Khawaled (WO 2008/001388A1, presented in IDS) in view of Pillai et al. (WO 2018/118553A1, presented in IDS) and further in view of Kim et al. (US PG pub. 2014/0255867A1).
Khawaled discloses methods for electrochemically whitening the teeth whereby a metal salt solution is applied to the teeth, followed by applying an oxidizing agent to the 
Khawaled teaches use of salt solution comprising copper chloride solution, see page 3, lines 30-31. Khawaled further teaches regarding device that the device further comprises spacers on the first electrode to separate the first electrode from the teeth wherein the spacers are comprised of a biocompatible plastic material and in another embodiment, the second end is a front wall and the second electrode is negatively
charged and the second electrode further comprises a spring mechanism, see entire page 4. Khawaled teaches  use of peroxide gel, see 4, 6th paragraph. Khawaled does not teach sulfate compounds. The electrodes are configured to be connected to power source, electric current, see page 15, first paragraph. Use of distilled water is taught on page 17, 4th paragraph.
Khawaled does not teach the exact compositions of the whitening gels comprising a thickener and a surfactant.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known ingredients used in tooth whitening composition comprising hydrogen peroxide, a thickening agent and a surfactant such as cocamidopropyl betaine into the whitening gel of Khawaled et al. One of ordinary skill would have been motivated to do so because Khawaled teaches use of a whitening gel used in an electrochemical device wherein the whitening gel comprises hydrogen peroxide and Pillai teaches a whitening device electrochemically used with a toothpaste or a gel comprising hydrogen peroxide, wherein the gel may comprise the known thickener and a surfactant such as carboxyvinyl polymer and betaine as a surfactant. Since Pillai teaches that additional ingredients such as pH modifying agents can be added to the tooth whitening gel, it would be within skill of an artisan to manipulate the pH of eh composition in order for it to be administered orally.
The references do not teach use of a kit.
Kim teaches a device and system for dental applications and method relating thereto, see title. Kim teaches a kit that includes a device or dental tray and whitening 
It would have been obvious to one of ordinary skill to have utilized a kit comprising tooth whitening gel and a dental device of Khawaled et al. along with a whitening gel of Pillai et al for the end-user to be used for tooth application motivated by the teachings of Kim et al. disclosing use of a kit for the end-user which comprises an applicator and a tooth whitening gel.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612